Per Curiam.

In view of the receipt of August eleventh (Defendant’s Exhibit B), the conflict between the statements of the witness M. H. Barton and her signatures, the improbability of the truth of the plaintiff’s evidence that she did not know of the sale by her mother in August, and the fact that it does not appear that plaintiff made any claim until December, the defendant should have prevailed.
The value of the property in question was fixed by the judgment at $100, although there was no evidence of value.
For the reasons assigned the judgment will be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present: Truax, P. J., and Dugro, J.
Judgment reversed and new trial ordered, with costs to appellant to abide event.